Title: To John Adams from Henry Guest, 25 August 1809
From: Guest, Henry
To: Adams, John



Honoured Sir
New Brunswick E Jersey August 25th. 1809

I took the liberty some time back, (I cannot say how long, as I did not kn date the copy of that letter wherein I honestly explained my meaning of the word dormant, and thought you would have been pleased, and satisfied with my explanation—but I have not been honoured with a line from you since yours of reprimand of dormant. To my great satisfaction and pleasure your dormant powers have lately been a little raised. First in your publication in your letter to 2 of your friends in your quarter on the nondivision of our country, and lately your justification of your administration when President—These lines I have not all seen, but a friend of mine tells me they are to be published in a pamphlet, when it is probable I will get one—all of which by honest & sensible men are much approved of, and I feel happy that your dormant powers have been awakened for the general good of our Country—I have seen some restrictions on your notice of Hamilton but, in my opinion, it would take your take your keenest pen to come up to the conduct of that designing, crafty, and wicked man, and, although I am no advocate for dwelling, I thought it a happy matter for our country that half an ounce of lead had given him his Quiatus—When living, I gave him, a dose as good as my pen could write & at another time as good my tongue could utter by three of his friends & admirers—
Sir
I most sincerely congratulate our country, his family, and friends, that Mr. John Quincy Adams, is sent embassador to Russia—There is no doubt with me but that he will be useful & ornamental to our country—May the great ruler of the seas, convey him safe & in good health in that foreign Country—I suppose there has gone with him some man of character to act as consul; if so, this would be an excellent opportunity to supply our country with hempseed which is greatly wanted—I have made an experiment in its culture; but, to get seed I was obliged to send to New York and bye it of huxter women who sold it for the seed of yellow birds at one shilling per quart. I sowed it the first day of May & it grew from 8 to 11 feet four inches in height; but as I was not acquainted in the rotting part I lost the greatest part of it—as it is much sooner rotted than I was aware of—This however shows that any quantity could be raised in these states if the seed could be had at a moderate price—If you have my pamphlet still, when at leisure please to read my letter addressed to congress in 1802 on that subject, but unnoticed by them—Our government, in fitting out their little marine, had lately been obliged to buy up flax at 14 pence per pound—several tons of which, have been purchased in this town for that purpose—I wish your pen had time to put this matter in its proper light to the public that our fertile fields may hereafter yield us this necessary article in abundance
Sir So far My Little Grand Daughter has Wrote for my trembling hand if this Letter is too Long for your Lesure please to Lay it Down when you think propper and forgive the Man that feels himself honoured Where by, subscribes himself  / Your Most humble Servt

Henry Guest